Order filed November 5, 2015




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00861-CV
                                   ____________

                          TERRI NGUYEN, Appellant

                                         V.

                     SERGIO ANDRES MONTOYA, Appellee


                     On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2007-36524

                                    ORDER

      The notice of appeal in this case was filed August 17, 2015. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before November 20, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM